DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A, footwear embodied as an athletic shoe comprising an upper, a sole, a tongue, and a fastening system as shown in Figs. 2 and 3 in the reply filed on 26 April 2022 is acknowledged.
Insofar as no grounds for traversal are presented in the reply, the election is without traverse.
Claims identified as reading on the elected species are 1, 5, 8-13, and 15-22.
Accordingly, the present action treats claims 1, 5, 8-13, and 15-22 on the merits.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 37.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, 15, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Wiener, US 2004/0139628].
Regarding claim 1:
Weiner teaches (Figs. 1-6):
Footwear (“footwear”; paragraph 40; Fig. 6), comprising: a sole (the combined elements 5, 7, 10, and 11; i.e. “first insole material 5”; paragraph 32, “waterproof gasket material 7”; paragraph 34, “insole board 10”; paragraph 38, and “Outer sole 11”; paragraph 40); and an upper (“shoe upper 9”; paragraph 36), wherein the sole of the footwear is connected to at least one side of the upper (paragraph 36), wherein at least a portion of the upper ranging from 10-100% of the upper and/or at least a portion of the sole ranging from 10-100% of the sole comprises multiple layers (5 and 7; insofar as they are two of the four layers, they are 50% of the sole by at least some measure (i.e. numeracy of layers)) of vertically lapped nonwoven material (“first insole material 5 can be a…nonwoven material”; paragraph 32; “gasket material 7 is a…gasket material comprising a…nonwoven material”; paragraph 35) comprising at least an inner layer 5 which is at least partially hydrophilic (“first insole material 5 can be…cotton… rayon…it is not particularly important for the first insole material 5 to be waterproof or even water resistant”; paragraph 32) and at least an outer layer 7 which is at least partially hydrophobic (7 is “waterproof”; paragraph 35) wherein the at least an inner layer is relatively closer to a subject's foot than the at least an outer layer when the footwear is worn on the subject's foot (refer to Fig. 6 showing such a configuration).

Regarding claim 8:
Weiner teaches the footwear of claim 1, as set forth above.
Weiner further teaches wherein the at least an inner layer comprises cellulosic fibers, rayon (paragraph 32; see also above addressing of claim 1), lyocell, cotton (paragraph 32; see also above addressing of claim 1), wool, linen, modal or combinations thereof.

Regarding claim 10:
Weiner teaches the footwear of claim 1, as set forth above.
Weiner further teaches wherein the sole comprises the multiple layers of vertically lapped nonwoven material.
(The sole identified in above treatment of claim 1 comprises said layers; refer to above addressing of claim 1)

	Regarding claim 15:
Wiener teaches the footwear of claim 1, as set forth above.
Wiener further teaches the sole comprises an insole (inner layer “first insole material 5”; paragraph 32 is an insole) and a midsole (outer layer “waterproof gasket material 7”; paragraph 34 is a midsole), wherein the insole is configured to contact a wearer’s foot (refer to Fig. 6).
Regarding claim 17:
Wiener teaches the footwear of claim 15, as set forth above.
Wiener further teaches wherein the insole is completely or predominantly comprised of hydrophilic materials (“first insole material 5 can be…cotton… rayon”; paragraph 32).

Regarding claim 18:
Wiener teaches the footwear of claim 15, as set forth above.
Wiener further teaches wherein the insole comprises cellulosic fibers, rayon, lyocell, cotton, wool, linen, modal or combinations thereof.
(“first insole material 5 can be…cotton… rayon”; paragraph 32).

Regarding claim 19:
Wiener teaches the footwear of claim 15, as set forth above.
Wiener further teaches wherein the midsole is coated or exhausted completely or predominantly with hydrophobic materials.
(Wiener teaches the midsole 7 “adhered” to another surface using “adhesive”, wherein the adhesive may be “silicone rubber” (paragraph 34), which is a hydrophobic material; thus the footwear meets the structural limitation in regards to “coated” (i.e. the coating is that of the adhesive).  Regarding the limitation “completely or predominantly”, Wiener meets the limitation insofar as Wiener teaches the midsole is coated predominantly with a singular silicone rubber adhesive (i.e. the silicone rubber is predominant in the coating).



Regarding claim 20:
Wiener teaches the footwear of claim 15, as set forth above.
Wiener further teaches wherein the midsole is completely or predominantly comprised of hydrophobic materials.
(midsole 7 is a “waterproof gasket material…For example, waterproof fabrics…” (paragraph 37); it is also noted that the midsole coating taught by Wiener (refer to above treatment of claim 18) comprises hydrophobic materials)

Regarding claim 21:
Wiener teaches the footwear of claim 15, as set forth above.
Wiener further teaches wherein the midsole comprises polyester, acrylic, modacrylic, polypropylene, nylon or combinations thereof.
(Wiener teaches a modified midsole, comprising a coating (refer to above treatment of claim 18).  The coating relied upon in addressing claim 18 is silicone; however, Wiener also teaches the claimed limitations of claim 21 insofar as Wiener teaches the coating can be “copolyether polyester, polyester…polyamide” (paragraph 34)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8-9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over [Krieger, US 3,484,881] in view of [Dahlgren, US 5,511,323].
Regarding claim 1:
Krieger teaches (Figs. 1-2):
Footwear (“shoe 22”; col. 2 line 40), comprising: a sole (col. 2 line 7); and an upper (col. 2 line 7), wherein the sole of the footwear is connected to at least one side of the upper (insofar as it is a shoe, it is so configured), wherein at least a portion of the upper (the combined elements 12 and 14; i.e.  “substrate 12” (col. 2 line 34) and “fabric 14” (col. 2 line 34)) ranging from 10-100% (insofar as 12 and 14 are two of the three layers (10, 12, and 14) of the upper, they make up approximately 67% of the upper by at least one measure (i.e. numeracy of layers)) of the upper and/or at least a portion of the sole ranging from 10-100% of the sole comprises multiple layers (12 and 14) of vertically lapped (see Fig. 2) nonwoven material (12 is “nonwoven” (col. 2 line 34), and 14 “may be another nonwoven material” (col. 2 line 35)) comprising at least an inner layer (12) and at least an outer layer (14) wherein the at least an inner layer is relatively closer to a subject's foot than the at least an outer layer when the footwear is worn on the subject's foot (refer to Fig. 1 wherein surface elements 18 and 20 of inner layer 12 are configured to be closer to a subject’s foot than outer layer 14 when worn).

Krieger does not expressly teach
the at least an inner layer is at least partially hydrophilic
the at least an outer layer is at least partially hydrophobic

However, Krieger does teach:
“nonwoven substrate is of a fibrous composition selected to provide certain desirable properties such as water vapor permeability, particularly when the end use is for footwear…To provide a substrate which will aid in enhancing water permeability, it is often desirable to combine hydropholilic and hydrophobic fibers in various proportions in forming the nonwoven substrate” (col. 3 line 16-23)

Thus Krieger at least teaches selecting a fibrous composition of a nonwoven upper material in such a manner as to manipulate desirable properties, including a specific property (water vapor permeability) pertinent to water’s interaction with the footwear.
	Dahlgren, however, teaches an upper assembly wherein an interior layer (“inner fabric layer 80”; col. 4 line 27) is hydrophilic (“constructed of hydrophilic fabric”) and an outer layer (“hydrophobic fabric layer 94”; col. 4 line 54) is hydrophobic (“hydrophobic fabric layer”; col. 4 line 54).
	Dahlgren further teaches the outer layer 94 “wicks the perspiration 130 from the inner hydrophilic fabric layer 80…Perspiration 130 is then transferred” towards the outer surface of the shoe “for evaporation into the surrounding atmosphere” (col. 4 lines 54-59).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the footwear of Krieger such that its inner layer is at least partially hydrophilic and its outer layer is at least partially hydrophobic, as they are in Dahlgren, in order create an improved footwear, one capable of absorb and wick perspiration from a foot of a wearer towards the exterior surface of the shoe for the purpose of evaporation of said perspiration, as taught by Dahlgren (col. 4 lines 54-59).  One would be motivated to adopt the modification insofar as Krieger is concerned with water management properties of the shoe.

Regarding claim 5:
Krieger in view of Dahlgren teaches the footwear of claim 1, as set forth above.
The modification as applied to claim 1 does not expressly teach wherein the at least an outer layer comprises polyester, acrylic, modacrylic, polypropylene, nylon or combinations thereof.

However, in further view of Krieger:
Krieger, in reference to the aforementioned selecting a fibrous composition of a nonwoven upper material in such a manner as to manipulate desirable properties, including a specific property (water vapor permeability) pertinent to water’s interaction with the footwear in addressing claim 1, further teaches:
“To provide a substrate which will aid in enhancing water permeability, it is often desirable to combine hydropholilic and hydrophobic fibers in various proportions in forming the nonwoven substrate. Thus, the fibrous materials can be cotton, flax, jute, silk, wool, asbestos, rayon, acetate, polyester, polyamide, polyethylene, polypropylene, polyurethane, polyvinyls, acrylics and the like fibers and mixtures thereof as well as cellulose based fibers.” (col. 3 lines 20-28).

	Moreover, in further view of Dahlgren:
Outer layer 94 “is…acrylic…However, other hydrophobic fabrics well known to those skilled in the art, such as polypropylene or polyester, may also be used” (col. 4 lines 43-45).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the outer layer (i.e. the one that it at least partially hydrophobic) of the modified Krieger such that it comprises acrylic, polypropylene, or polyester, as taught by Dahlgren, in order to achieve the hydrophobic nature of the outer layer.  One would be motivated to use any of these three materials insofar as Krieger teaches each of them is appropriate for inclusion for the purpose of selecting a fibrous composition of a nonwoven upper material in such a manner as to manipulate desirable properties.

Regarding claim 8:
Krieger in view of Dahlgren teaches the footwear of claim 1, as set forth above.
The modification as applied to claim 1 does not expressly teach wherein the at least an inner layer comprises cellulosic fibers, rayon, lyocell, cotton, wool, linen, modal or combinations thereof.


However, in further view of Krieger:
Krieger, in reference to the aforementioned selecting a fibrous composition of a nonwoven upper material in such a manner as to manipulate desirable properties, including a specific property (water vapor permeability) pertinent to water’s interaction with the footwear in addressing claim 1, further teaches:
“To provide a substrate which will aid in enhancing water permeability, it is often desirable to combine hydropholilic and hydrophobic fibers in various proportions in forming the nonwoven substrate. Thus, the fibrous materials can be cotton, flax, jute, silk, wool, asbestos, rayon, acetate, polyester, polyamide, polyethylene, polypropylene, polyurethane, polyvinyls, acrylics and the like fibers and mixtures thereof as well as cellulose based fibers.” (col. 3 lines 20-28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the inner layer (i.e. the one that it at least partially hydrophilic) of the modified Krieger to comprise cotton (which is a cellulosic fiber), wool, or rayon (each a material taught by Krieger) as materials for the layer in order to achieve the hydrophilic nature of the inner layer.  One of ordinary skill in the art would recognize these as capable of imparting hydrophilic properties to the layer insofar as the present specification acknowledges (page 8): “Inherently hydrophilic fibers in the art are composed of natural materials such as cellulose in native fiber form, e.g., cotton, flax, hemp, ramie, modal, wool etc. or cellulose in regenerated form, e.g., lyocell (Tencel), viscose rayon, etc.”

Regarding claim 9:
Krieger in view of Dahlgren teaches the footwear of claim 1, as set forth above.
Krieger does not expressly teach wherein the height of the plurality of layers together is 0.04 to 0.1 inches.
However, Krieger does teach the inner layer 12 “The nonwoven substrate is preferably of a thickness of about 0.005 to about 0.3 inch and more preferably of a thickness of about 0.02 to about 0.1 inch” (col. 3 lines 43-45).  And that the thickness of layer 16 is “about 0.001 inch to…about 0.4 inch…more preferably… about 0.005 to 0.1 inch” (col. 4 lines 41-45).  Thus Krieger at least teaches a combined thickness of layers 12 and 16 within the claimed range.
In regards to outer layer 14: Krieger teaches: “the particular…texture of the fabric is chosen in accordance with the particular style and aesthetic effect desired in the end product” (col. 4 lines 55-59). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the height of the modified Krieger such that its height of the plurality of layers together is 0.04 to 0.1 inches in order to achieve a particular desired aesthetic for the shoe.  The claimed composition is considered as a results effective variable such that one of ordinary skill could have arrived at the claimed height through routine experimentation in order to provide a desired aesthetic of the shoe. The claimed height is merely an optimum or workable composition and the height of the fabric is expected to affect the aesthetic of the shoe.

Regarding claim 22:
Krieger in view of Dahlgren teaches the footwear of claim 1, as set forth above.
Krieger further teaches wherein the upper comprises the multiple layers a plurality of vertically lapped nonwoven material (refer to above treatment of claim 1).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over [Wiener, US 2004/0139628] in view of [Korrmann, US 2016/0374428] and [Steere, US 2020/0068991]
Wiener teaches the footwear of claim 1, as set forth above.
Wiener does not expressly teach wherein the footwear is made of 80-100% recycled materials.
However, Korrmann teaches (paragraph 22) “more than 90%” recycled material may be used in a shoe sole.  Korrmann further teaches “using a reclaimed…material allows providing more environmentally friendly shoes” (paragraph 59).  Steere teaches (paragraph 73) an upper material “made up of a 100% recycled polymer blend”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the footwear of Wiener to be made of 90+% recycled materials, as the sole of Korrmann is and as the upper of Steere is, in order to provide a more environmentally friendly footwear, a motivation taught by Korrmann.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over [Wiener, US 2004/0139628] in view of [Sota, ES 2428641] and [Ting, US 2017/0015825].
Wiener teaches the footwear of claim 1, as set forth above.
Wiener does not expressly teach wherein the footwear is 80-100% recyclable.
However, Sota teaches footwear that is 100% recyclable (“100% recyclable”; pages 1 and 2).  Ting teaches a recyclable upper and outsole “which complies with environmental demands” (paragraph 38).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the footwear of Wiener to be 100% recyclable, as in Sota, in order to comply with environmental demands, a motivation taught by Ting (paragraph 38).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over [Krieger, US 3,484,881] and [Dahlgren, US 5,511,323] as applied to claim 1 and further in view of [Schuver, US 5,924,221].
Krieger in view of Dahlgren teach the footwear of claim 1, as set forth above.
Krieger does not expressly teach wherein at least some of the multiple layers are processed via digital printing to apply at least one treatment selected from cooling, anti-allergen, probiotic, deodorizer, antimicrobial, scent or combinations thereof.

However, Schuver teaches a footwear wherein a layer is processed by printing to apply scent: “strip or portion 16 of a fragrance releasing material is shown attached to or associated with the upper portion 12…any known process of manufacturing, strip of material 16 may be employed. Such known methods of manufacturing include silk screening, letter pressed, and offset printing. Other known fragrance releasing materials include fragrance capsules which are powdered liquids which are provided as a wet cake to be blended with water based color inks to provide customized fragrance inks to be silk screened or printed on materials such as textiles” (col. 2 lines 35-48).  Schuver further teaches the applied cent affords the footwear “advantageous to have footwear having an additional function…able to release a fragrance or scent for the user of the footwear to smell during use or storage of the footwear” (col. 1 lines 25-28)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the inner and outer layers of the modified Krieger to be processed via printing to apply a treatment of scent, as the material 16 of Schuver is, in order provide the shoe an advantageous additional function: the ability to release a fragrance or scent for the user of the footwear to smell during use or storage of the footwear, as taught by Schuver (col. 1 lines 25-28).
With regard to the claim limitation “via digital printing”, it is noted that the footwear of the modified Krieger appears to be substantially identical to the footwear claimed, although not expressly produced by “digital” printing, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over [Wiener, US 2004/0139628] in view of [Mangold, CA 3024893].
Wiener teaches the footwear of claim 15, as set forth above.
Wiener does not expressly teach wherein the insole 5 is coated or exhausted completely or predominantly with hydrophilic materials.
However, Mangold teaches the inclusion of “active-substance groups” into a nonwoven insole, the active-substance groups “being selected from the group of antimicrobial…odour absorbent, and odour-masking…”(Abstract) .  Mangold teaches the substances can be “evenly distributed over the surface and/or the thickness” of the insole (page 3).
Mangold further teaches hydrophilic materials as among desirable active-substance groups, among them:
“polysaccharides, in particular chitosan” as an antimicrobial substance (page 16)
“perfume embedded in cyclodextrin” as an odor-masking substance (page 19)
Mangold further teaches “coating” as a method for applying an active-substance group (final paragraph of page 12).  Mangold also suggests complete exhaustion insofar as Mangold teaches an active-substance group “infused into the interior of the” insole (center paragraph of page 12). 
Mangold teaches a reason to include an antimicrobial and odor-masking substance: “to counteract odor occurring directly on the foot” and “to combat odor formation” (page 11, final two paragraphs).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the footwear of Wiener such that its insole is coated or exhausted completely or predominantly with the hydrophilic materials disclosed by Mangold (those referenced above) in order to counteract odor and combat odor formation in the shoe, as taught by Mangold (page 11, final two paragraphs).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732